                                          Case 21-10748-AJC                      Doc 58                Filed 07/23/21     Page 1 of 2

                                     UNITED STATES BANKRUPTCY COURT.SOUTHERN DISTRICT OF FLORIDA

                                                                               wwvv.nsb.u-scoui'ts.uov
                                                      0.1APTER 13 PLAN (Individual Adjustment of Dcl)tsl
                              □                                                 Original Plan

                              \m\ SIXTH                                         Amended Plan (Indicate 1st, 2nd. etc. Amended, if applicable)

                              □                                                 Modified Plan (Indicate 1st, 2nd, etc. Moditlcd, ifapplicable)

DEBTOR: Armando Moliedano                                        JOINT DEBTOR:                                              CASE NO,: 2M074S-AJC

SS#^; xxx-xx- 4728                                                SSr/: xxx-xx-
I.           NOTICES

             To Debtors:                Plan.s that do not comply with local rules and judicial rulings may not be conllrmable. All plans, amended plans
                                        and modified plans shall be served upon all creditors and a certillcalc of service ftled with die Clerk pursuant to
                                        I.ocal Rules 2002-1 (C)(5). 3015-1(B)(2), and 3015-2. Deblor(s) must commence plan payments within 30 days of
                                        tiling the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.
             To Creditors:              Your rights may be affected by this plan. You must tile a timely proof of claim in order to be paid. Your claim may
                                        be reduced, moditlcd or eliminated.

             To All Parties:            The plan contains no nonstandard provisions other than those set out in paragraph Vlll. Deblor(s) must check one
                                        box on each line listed below in this section to slate whether llie plan includes any oflhe following;

     The valuation of a secured claim, set out in Section III, which may result in a
                                                                                                                            [   I   Included        [¥]   Not included
     partial payment or no payment at all to the secured creditor
     Avoidance of a Judicial lien or nonpossessory, nonpurchasc-moncy security interest, set
                                                                                                                            I   [   Included        [¥]   Not included
     out in Section III
     Nonstandard provisions, set out in Section IX                                                                          □       Included        [■]   Not included
II.          PLAN PAYMENTS. LENGTH OF PLAN AND DEB PORfS)' ATTORNEY'.S FEE

             A.        MON FHLY PI.AN P.AY.MEN T: This Plan pays for the benefit of the creditors the atnounts listed below, including trustee's
                       fees of 10%, beginning 30 days from the filing/conversion dtilc. In the event the trustee dues not retain the full any unused
                       amoimt will be paid to unsecured nonpriority creditors pro-rata under the plan:


                              S356.80               for months         to 60         :

             B.    DEBTORtS)' ATTORNEY'S FEE:                                                  □ NONE           □ PRO BONO
         Total l-ees:                   56.000.00           Total Paid:                    51,500.00             Balance Due:           54,500.00

         Payable                  5300.00           .'month (Months    1         to 15 )
         Allowed fees under LR 2()16-I(B)(2) arc itemized below:
         Fee App: 56,000.00

         '.Applications for compensation must be tiled for all fees over and above the Court's Guidelines for Compensation.
HI.          TREATMENT OF SECURED CLAIMS                              g NONE
IV.          TREATMENT OF FEES AND PRIORITY CLAIMS (as defined in 11 U.S.C. §507 and 1 1 U.S.C. § 1322(a)(4)]                                             g NONE
V.           TREATMENT OF UNSECURED NONPRIORI'I Y CREDITORS                                                 n none
                  A. Pay             521 . 12       /month (Months         1      to 15 )

                        Pay         5321 . 12       /month (Months         16     to 60 )

                          Pro rata dividend wall be calcuhitcd by the Trustee upon review of filed claims after bar dale.

                  B. g Ifchecked. the Dcbtor(s) will amend/modify to pay 100% to all alioweii unsecured nonpriority claims.

                  C.      SEPARATELY Ct.ASSlFlRD:                g NONE

VI.          STIJDENl- LOAN PROGRAM                       g NONE

VH.          EXECUTORY CONTRACTS AND UNEXPIRED LEASES                                                  □ NONE


l.l-ol (rev. 06.(M,'2lj                                                                  Page I of 2                                                        /
                                      Case 21-10748-AJC                 Doc 58           Filed 07/23/21     Page 2 of 2

                                                                         Di_*btor(s): Armando Mohedano                     Case number: 21-1074X-AJC

      Secured claims filed by any creditor/lessor granted stay relief in this section shall not receive a distribution From the Chapter 13 Trustee,
                      [■] Unless provided for under a separate section, the debtor(s) request that upon confirmation of this plan, the automatic stay be
                          terminated in rem as to the debtor(s) and in rem and in personam as to any codebtor(s) as to these creditors/lessors. Nothing
                          herein is intended to terminate or abrogate the debtor(s)' state law contract rights.


                     Name of Creditor                    Collateral                            Acet. No. (Last 4 Digits') Assumc/Reject
                     Hyundai Motor Finance               2019 Hyundai Santa FE                 1296
                                                                                                                          [■] Assume □ Reject
VIII.         INCOME TAX RETURNS AND REFUNDS: [■] NONE
IX.           NON-STANDARD PI.AN PROVISIONS @ NONE


                            PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

   1 declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

                              )
       I-
                                               Debtor                                                              Joint Debtor

  Armando Mohdilano                                        I I   Date                                                                      Date




  /s/ Jose A. Blanco, Esq.                         July 23,2021
    Attorney with permission to sign on                       Date
              Dcblor{s)' behalf

   By fi ling this document, the Attorney For Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
   order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
   contains no nonstandard provisions other than those set out in paragraph VIII.




l-l'-.'l (rev. 06.0-1 21)                                                   Page 2 of2
